American Funds Global Balanced Fund One Market, Steuart Tower Suite 2000 San Francisco, California 94105 January 4, 2013 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Funds Global Balanced Fund File Nos. 333-170605 and 811-22496 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the form of prospectus and Statement of Additional Information since the electronic filing on December 31, 2012 of the Registrant’s Post-Effective Amendment No. 3 under the Securities Act of 1933 and Amendment No. 5 under the Investment Company Act of 1940. Sincerely, /s/ Vincent P. Corti Vincent P. Corti Secretary
